Slip Op. 19-139

               UNITED STATES COURT OF INTERNATIONAL TRADE


 YC RUBBER CO. (NORTH AMERICA)
 LLC AND SUTONG TIRE RESOURCES,
 INC. (FORMERLY KNOWN AS SUTONG
 CHINA TIRE RESOURCES),

                   Plaintiffs,

 KENDA RUBBER (CHINA) CO., LTD.,

                   Plaintiff-Intervenor,

         and                                  Before: Mark A. Barnett, Judge
                                              Consol. Court No. 19-00069
 MAYRUN TYRE (HONG KONG)
 LIMITED AND ITG VOMA
 CORPORATION,

                   Consolidated-Plaintiffs,

          v.

 UNITED STATES,

                   Defendant.


                                 OPINION AND ORDER

[Denying Plaintiff-Intervenor Kenda Rubber (China) Co., Ltd.’s motion to modify the
statutory injunction.]

                                                             Dated: November 8, 2019

Lizbeth R. Levinson, Ronald M. Wisla, and Brittney R. Powell, Fox Rothschild LLP of
Washington, D.C., for Plaintiff-Intervenor Kenda Rubber (China) Co., Ltd.

Ashley Akers, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, D.C., for Defendant United States. With her on
the brief were Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson,
Director, and Patricia M. McCarthy, Assistant Director.
Consol. Court No. 19-00069                                                         Page 2

       Barnett, Judge: Before the court is Plaintiff-Intervenor Kenda Rubber (China) Co.,

Ltd.’s (“Kenda”) motion to modify the statutory injunction entered on July 2, 2019, to

cover more than 250 entries of Kenda’s subject merchandise during the period of review

that were liquidated on June 14 and 21, 2019. See Confidential Pl.-In’t’s Mot. to Modify

the Statutory Inj., ECF No. 31; Confidential Mem. of P&A in Supp. of Pl.-Int.’s Mot. to

Modify the Statutory Inj. (“Kenda’s Mem.”), ECF. No. 31-1. Defendant United States

(“the Government”) opposes Kenda’s motion. See Def.’s Resp. in Opp’n to Int.’s Mot. to

Modify the Statutory Inj. (“Def.’s Resp.”), ECF No. 33. For the following reasons,

Kenda’s motion is denied.

                                      BACKGROUND

       On April 26, 2019, Commerce published the final results of the second

administrative review of the antidumping duty order covering certain passenger vehicle

and light truck tires from the People’s Republic of China for the period of review of

August 1, 2016, through July 31, 2017.1 See Certain Passenger Vehicle and Light

Truck Tires From the People’s Republic of China, 84 Fed. Reg. 17,781 (Dep’t

Commerce Apr. 26, 2019) (final results of antidumping duty admin. review and final

determination of no shipments; 2016–2017) (“Final Results”), ECF No. 24-4, and

accompanying Issues and Decision Mem., A-570-016 (Apr. 19, 2019), ECF No. 24-5.

Of relevance to this motion, Commerce assigned a weighted-average dumping margin

to Kenda in the amount of 64.57 percent. Final Results, 84 Fed. Reg. at 17,782.




1
 Commerce signed the Final Results on April 19, 2019, see Def.’s Resp. at 1, and
publication occurred a week later.
Consol. Court No. 19-00069                                                           Page 3

Commerce informed interested parties that it “intend[ed] to issue appropriate

assessment instructions directly to [U.S. Customs and Border Protection (“Customs”)]

15 days after publication of the final results of this administrative review.” Id. at 17,783.

       On May 14, 2019, 18 days after Commerce published the Final Results,

Commerce sent liquidation instructions to Customs covering relevant entries of subject

merchandise from Kenda, among others. Def.’s Resp. at 2 (citing Message No.

9134302, Liquidation Instructions for Certain Passenger Vehicle and Light Truck Tires

from the People’s Republic of China Exported by Various Companies for the Period

08/01/2016 through 07/31/2017, A-570-016, (May 14, 2019) (“Liquidation Instructions”));

see also Kenda’s Mem. at 1–2.

       On May 23, 2019, Plaintiffs YC Rubber Co. (North America) LLC and Sutong Tire

Resources, Inc. (formerly known as Sutong China Tire Resources) filed a summons and

complaint in this case. See Summons, ECF No. 1; Compl., ECF No. 2. On May 24,

2019, Plaintiffs filed Form 24 proposed orders for statutory injunctions and said orders

were entered the same day.2 See Orders for Statutory Inj. Upon Consent (May 24,

2019), ECF Nos. 11–12. These injunctions did not cover Kenda’s entries of subject

merchandise. See id.




2
  Form 24 is a streamlined form a party may use to propose a statutory junction,
pursuant to which the party indicates the consent of the other parties and agreement
that they have made “a proper showing . . . that the requested injunctive relief should be
granted under the circumstances.” See U.S. Court of International Trade (“USCIT”),
Form 24 Order for Statutory Inj. Upon Consent (July 1, 2019) https://www.cit.uscourts.
gov/sites/cit/files/Form%2024.pdf.
Consol. Court No. 19-00069                                                         Page 4

       On June 14 and 21, 2019, pursuant to the Liquidation Instructions, Customs

liquidated over 250 (but not all) of Kenda’s entries of subject merchandise at the rate

determined in the Final Results. See Kenda’s Mem. at Ex. 1 (Decl. of Robin Pickard,

Vice President of Finance and Accounting at Kenda (undated) (“Pickard Decl.”)), ¶ 4.

By June 25, 2019, Kenda became aware that Customs had liquidated these entries. Id.

Upon learning of these liquidations, Kenda contacted counsel about intervening in this

litigation. Id. ¶ 5.

       On June 27, 2019, Kenda filed a consent motion to intervene in this litigation.

See Proposed Pl.-Int.’s Consent Mot. to Intervene as a Matter of Right, ECF No. 18.

The following day, the court granted Kenda’s motion to intervene. Order (June 28,

2019), ECF No. 21.

       On July 2, 2019,3 Kenda filed a Form 24 proposed order for a statutory injunction

to enjoin Commerce or Customs from “issuing instructions to liquidate or making or

permitting liquidation of any unliquidated entries of” subject merchandise exported by

Kenda that were subject to the Final Results. Proposed Inj. at 1–2. Kenda’s proposed

order covered “any entries inadvertently liquidated after this order [was] signed but

before this injunction [was] fully implemented by [Customs] . . . .” Id. at 3. The court

entered the injunction later that same day. See Injunction.




3
 Kenda initially filed a Form 24 proposed order for a statutory injunction on July 1,
2019. See [Proposed] Order for Statutory Inj. Upon Consent, ECF No. 22. The next
day, Kenda filed a revised Form 24, see [Revised Proposed] Order for Statutory Inj.
Upon Consent (“Proposed Inj.”), ECF No. 25, which the court granted, see Order (July
2, 2019) (“Injunction”), ECF No. 26.
Consol. Court No. 19-00069                                                              Page 5

                          JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to Section 516A(a)(2)(B)(iii) of the Tariff Act of

1930, as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012) 4 and 28 U.S.C. § 1581(c)

(2012). Alternatively, to the extent that it is properly before the court, see infra note 7,

the court has jurisdiction pursuant to 28 U.S.C. § 1581(i) to review Kenda’s challenge to

Commerce’s issuance of the Liquidation Instructions pursuant to its 15-Day Policy. 5

See Mittal Steel Galati S.A. v. United States, 31 CIT 730, 738–39, 491 F. Supp. 2d

1273, 1280 (2007) (stating that “this vexing jurisdictional question. . . is largely

academic” because the court has jurisdiction pursuant to either 28 U.S.C. § 1581(c) or

(i)). With respect to Kenda’s motion, the facts are not in dispute; the only questions are

whether Customs’ liquidation of the relevant entries was inconsistent with the purpose

of the injunction, meriting use of the court’s equitable powers to reverse liquidation, and

whether Commerce’s issuance of the Liquidation Instructions was not in accordance

with law. See 19 U.S.C. § 1516a(b)(1)(B)(i) (providing that the court “shall hold

unlawful” actions brought pursuant to 28 U.S.C. § 1581(c) that are “unsupported by

substantial evidence on the record, or otherwise not in accordance with the law”); 28

U.S.C. § 2640(e) (specifying that “civil action[s] not specified in this section” are




4
   Further citations to the Tariff Act of 1930, as amended are to the relevant portions of
Title 19 of the U.S. Code, 2012 edition.
5
   As used in this Opinion and Order, the term “15-Day Policy” refers to Commerce’s
policy of issuing instructions to Customs to liquidate entries subject to the final results of
an administrative review 15 days after publishing the results of that review. See
generally Announcement Concerning Issuance of Liquidation Instructions Reflecting
Results of Admin. Reviews (Aug. 9, 2002), available at http://ia.ita.doc.gov/download
/liquidation-announcement.html (updated Nov. 9, 2010) (last visited Nov. 8, 2019).
Consol. Court No. 19-00069                                                            Page 6

reviewed as provided in 5 U.S.C. § 706 (2012)); 5 U.S.C. § 706(2)(A) (“The reviewing

court shall . . . hold unlawful and set aside agency action, . . . found to be [] arbitrary,

capricious and abuse of discretion, or otherwise not in accordance with the law”).

                                         DISCUSSION

   A. The Liquidation of Kenda’s Entries Was Not Inconsistent with the
      Injunction and the Court Will Not Exercise Its Equitable Powers

       The court entered the Injunction pursuant to 19 U.S.C. § 1516a(c)(2), which

provides that the court “may enjoin the liquidation of some or all entries of merchandise

covered by a determination of [Commerce].” Here, while Kenda moves to modify the

Injunction, Kenda does not seek to have the court enjoin the liquidation of additional

unliquidated entries. To the contrary, while only ever addressing the issue in terms of

modifying the Injunction, in substance, Kenda would have the court order the reversal of

liquidation of Kenda’s entries that were liquidated in accordance with the Final Results

at a time when no injunction was in place.

       Kenda does not allege that the liquidation of these entries occurred contrary to

the terms of the Injunction. In fact, Kenda could not make such an argument. It is clear

from the Pickard Declaration that Kenda knew these entries had been liquidated and

only then considered intervening in this litigation. See Pickard Decl. ¶¶ 3–6.

       Kenda nevertheless suggests that the liquidation of these entries must be

reversed in accordance with the “purpose” of the Injunction. Kenda’s Mem. at 3–5.

Kenda’s claim is at least disingenuous, if not outright false. Kenda had actual

knowledge that the entries in question had already been liquidated when it filed its

proposed injunction, Pickard Decl. ¶¶ 3–6; therefore, when it sought the Injunction,
Consol. Court No. 19-00069                                                           Page 7

which, on its face, applies only to unliquidated entries, it could not have been Kenda’s

purpose (much less the purpose of any other party consenting to the proposed

injunction) that the Injunction cover previously liquidated entries. See Proposed Inj. at 1

(enjoining the liquidation “of any unliquidated entries”); Injunction at 1 (same). Thus, the

liquidation of Kenda’s entries did not violate the terms or purpose of the Injunction.

       Kenda also requests the court to grant relief as an exercise of the court’s

equitable powers. Kenda’s Mem. at 2–5 (citing Agro Dutch Indus. Ltd. v. United States,

589 F.3d 1187 (Fed. Cir. 2009); Clearon Corp. v. United States, 34 CIT 970, 717 F.

Supp. 2d 1366 (2010)). That being said, Kenda’s argument for relief in equity merely

restates its arguments regarding the purpose of the Injunction.

       While the court has equitable powers to modify an injunction to achieve its

intended purpose, see, e.g., Clearon, 34 CIT at 979, 717 F. Supp. 2d at 1373, here, the

purpose of the Injunction was to maintain the status quo as of the time the Injunction

was entered. The particular entries in question were liquidated prior to the entry of the

Injunction, and Kenda only sought to intervene after learning of the liquidation. See

Pickard Decl. ¶¶ 4–5. Consequently, Kenda’s arguments based on equity and the

purpose of the Injunction must fail.6 See, e.g., An Giang Fisheries Imp. & Exp. Joint

Stock Co. v. United States, 41 CIT ___, ___, 211 F. Supp. 3d 1346, 1351 n.6 (2017)




6
  Denial of Kenda’s motion does not moot Kenda’s ability to challenge Commerce’s
Final Results because, while Kenda’s cause of action as to the liquidated entries may
be lost, see Zenith Radio Corp. v. United States, 710 F.2d 806, 810 (Fed. Cir. 1983),
the liquidated entries in question constitute a subset of the universe of Kenda’s entries
during the period of review. Other entries remain unliquidated and the liquidation of
those entries is enjoined pursuant to the Injunction.
Consol. Court No. 19-00069                                                          Page 8

(finding that the court’s equitable powers do not extend to “reliquidat[ing] entries that

liquidated prior to the entry of the statutory injunction and that were not covered by the

terms of that injunction”).

    B. Commerce’s Issuance of Liquidation Instructions Was Not Unlawful

       The only legal basis that Kenda asserts for possibly reversing the liquidation of

the entries in question is that Commerce’s issuance of the Liquidation Instructions was

unlawful.7 The court is unpersuaded.

       In the Final Results, Commerce provided notice that it would issue liquidation

instructions 15 days after the publication of the Final Results. Such notice was

consistent with Commerce’s 15-Day Policy. Citing Jinan Farmlady Trading Co., Ltd. v.

United States, 41 CIT ___, 228 F. Supp. 3d 1351 (2017), and SKF USA Inc. v. United

States, 33 CIT 370, 611 F. Supp. 2d 1351 (2009), Kenda contends that Commerce’s

issuance of the Liquidation Instructions less than 30 days after publication of the Final

Results is unlawful. Kenda’s Mem. at 5–7. In both Jinan and SKF, the court found the

issuance of liquidation instructions pursuant to the 15-Day Policy unlawful because it

abbreviated the 30-day period parties have following the publication of the final results




7
  Defendant did not object that Kenda, as a Plaintiff-Intervenor, impermissibly enlarged
the Plaintiff’s case with this claim. Plaintiff-Intervenors do not enlarge a case by seeking
an injunction to cover their own entries. See, e.g., N.M. Garlic Growers Coal. v. United
States, 41 CIT ___, ___, 256 F. Supp. 3d 1373, 1376 (2017). However, by requesting
the court to declare Commerce’s 15-Day Policy unlawful and order the reversal of
liquidation, it appears that Kenda’s motion is improper to the extent that it would enlarge
the issues in the case. See Vinson v. Washington Gas Light Co., 321 U.S. 489, 498
(1944). In the absence of argument on this issue by the Parties, the court will note this
as an alternative basis for its denial of Kenda’s motion.
Consol. Court No. 19-00069                                                              Page 9

to decide whether to file suit. See Jinan, 228 F. Supp. 3d at 1358; SKF, 33 CIT at 389,

611 F. Supp. 2d at 1367; see generally 19 U.S.C. § 1516a(c).

       In this case, the Liquidation Instructions were issued 18 days after publication of

the Final Results. See Def.’s Resp. at 2. Obviously, that is less than the statutory 30-

day period afforded by 19 U.S.C. § 1516a(c)(2) to file suit following the publication of a

determination as identified in 19 U.S.C. § 1516a(a)(1). However, liquidation itself did

not occur until 49 to 56 days after publication. Pickard Decl. ¶ 4. Thus, Kenda, in fact,

had more than 30 days to decide whether to file suit or intervene.8

       Kenda argues, however, that the reasoning of Jinan and SKF should be

extended to hold unlawful the issuance of liquidation instructions until Kenda’s full time

period for determining whether to intervene and obtain a statutory injunction has run its

course. See Kenda’s Mem. at 5–7. Such a period could be as long as 120 days. See

19 U.S.C. § 1516a(a)(2)(A)(i)(I) (a civil action to challenge the final results of an

administrative review must be commenced within 30 days of publication of the results in

the Federal Register); USCIT Rule 3(a)(2) (a complaint must be filed within 30 days of

filing the summons that commenced the action); USCIT Rule 24(a) (providing for

intervention no later than 30 days after service of the complaint); USCIT Rule 56.2(a)



8
  Given that Kenda filed its motion to intervene 62 days after Commerce published the
Final Results and 44 days after Commerce issued the Liquidation Instructions, Kenda
has failed to make a case that the 15-Day Policy forced Kenda to file its motion to
intervene or seek an injunction “in a rushed manner.” Juancheng Kangtai Chem. Co.,
Ltd v. United States, 41 CIT ___, ___, 322 F. Supp. 3d 1351, 1358–59 (2018), aff’d, 932
F.3d 1321 (Fed. Cir. 2019); see also Mittal Steel Galati S.A. v. United States, 31 CIT
730, 738–39 (2007) (stating that the 15-Day Policy may cause a “lack of certainty of
when liquidation will occur,” causing interested parties to “almost immediately” file with
this court a complaint, summons, and motion to enjoin liquidation).
Consol. Court No. 19-00069                                                            Page 10

(“[A]n intervenor must file a motion for statutory injunction . . . no later than 30 days

after the date of service of the order granting intervention . . . .”). In other words, Kenda

suggests that because an intervenor is permitted to wait as long as 30 days after

service of a complaint (which, pursuant to 19 U.S.C. § 1516a, might not be filed until as

late as 60 days from the publication of the final results) to intervene in an action, see

USCIT Rule 24(a)(3), and to wait another 30 days after its motion to intervene is

granted to request a statutory injunction, see USCIT Rule 56.2(a), that any issuance of

liquidation instructions and actual liquidation prior to such deadline is unlawful.

       The court declines to extend the logic of Jinan and SKF as requested by Kenda.

The statute is clear that liquidation of entries of merchandise subject to a preliminary or

final determination in an antidumping investigation is suspended by operation of law.

Int’l Trading Co. v. United States, 281 F.3d 1268, 1272 (Fed. Cir. 2002); Am. Power Pull

Corp. v. United States, 39 CIT ___, ___, 121 F. Supp. 3d 1296, 1301 (2015).

Publication of the final results of an administrative review provides notice to Customs of

the lifting of the suspension of liquidation of entries covered by that administrative

review. Int’l Trading, 281 F.3d at 1275. That notice marks the start date for measuring

the six-month period by the end of which Customs must have liquidated the covered

entries, otherwise they are deemed liquidated at the entered rate. 19 U.S.C. § 1504(d).

Thus, in the absence of a judicial challenge to the final results of an administrative

review, the liquidation of the covered entries is either suspended by law, or it is not.

       Following the issuance of the final results of an administrative review, a party

may challenge those results at the U.S. Court of International Trade. See 19 U.S.C.
Consol. Court No. 19-00069                                                            Page 11

§ 1516a. Again, the statute is clear regarding the consequences associated with such a

court challenge: If liquidation of the covered entries is enjoined by the court, such

entries must be liquidated in accordance with the final court decision in the action, 19

U.S.C. § 1516a(e); otherwise, the entries must be liquidated in accordance with

Commerce’s determination, 19 U.S.C. § 1516a(c)(1). Thus, following the publication of

the final results and the lifting of the suspension of liquidation, the liquidation is either

enjoined by the court, or it is not.9

       This is a detailed scheme created by Congress and defined by statute that

addresses the status of entries covered by an administrative review by which their

liquidation is either suspended or not and, if not suspended, either enjoined or not.

What Kenda would do is ask this court to create an additional status whereby entries

that are neither suspended by law nor enjoined by the court, nevertheless, may not be

liquidated. Moreover, Kenda would ask that this period of inaction cover four of the six

months within which Customs must act to liquidate the entries. Kenda’s request is both

unwarranted and unreasonable.

       Just as it is clear that Congress knew how to provide for the status of entries

subject to an administrative proceeding by Commerce—that is, the suspension of

liquidation and the lifting of that suspension with the publication of the final results of the

administrative review—so too did Congress know how to provide for a period for parties

to file a summons and then a complaint challenging those final results. Congress,



9
 Special procedures exist in the case of a bi-national panel review pursuant to the
NAFTA, which are not relevant here. See, e.g., 19 U.S.C. § 1516a(g)(5).
Consol. Court No. 19-00069                                                         Page 12

however, chose not to extend the period of suspension of liquidation to encompass the

period in which a party may elect to challenge Commerce’s final results.10 Similarly, 19

U.S.C. § 1504(d) makes it plain that Congress intended to provide Customs with a six-

month period—which begins to run on the date the final results are published—during

which the suspension is lifted and Customs may liquidate entries in accordance with the

agency’s final results. Cf. Int’l Trading, 281 F.3d at 1273 (“[T]here is nothing untoward

about having the six-month period for liquidation run during the period between the time

Commerce publishes the final results and the time Commerce directs Customs to

liquidate the entries that are covered by those results.”). To suggest that there exists

some extended waiting period after the notice lifting suspension of liquidation is

published but before the agencies may begin the process of liquidating an entry (absent

an injunction) is inconsistent with Congress’s statutory framework.11



10
   In that vein, the court in SKF specifically rejected the argument “that 19 U.S.C.
§ 1516a(a)(2) requires Commerce to wait sixty days (or alternatively, according to
USCIT Rule 56.2(a), ninety days) from the date of publication before issuing liquidation
instructions.” 33 CIT at 382, 611 F. Supp. 2d at 1362.
11
   The court has suggested in previous opinions that Congress left a statutory gap by
not prescribing a schedule or methodology for Commerce’s issuance of liquidation
instructions, and that Commerce may not fill that gap by use of an earlier version of the
15-Day Policy. See, e.g., Jinan, 228 F. Supp. 3d at 1358. However, the court “must . . .
defer to Commerce’s reasonable construction of its governing statute where Congress
‘leaves a gap in the construction of the statute that the administrative agency is explicitly
authorized to fill or implicitly delegates legislative authority, as evidenced by ‘the
agency’s generally conferred authority and other statutory circumstances.’’” U.S. Steel
Corp. v. United States, 621 F.3d 1351, 1357 (Fed. Cir. 2010) (citation omitted). And
while the court looks for reasoned analysis or explanation to determine whether a
particular decision is arbitrary, capricious, or an abuse of discretion, id., here,
Commerce has provided that explanation by public announcement (i.e., the 15-Day
Policy, see supra note 5), in which it explained its reasoning in light of the six-month
deemed liquidation deadline and other challenges. Notwithstanding Commerce’s
Consol. Court No. 19-00069                                                         Page 13

        For these reasons, the court declines to extend the logic of Jinan or SKF in this

case.

                                       CONCLUSION

        For the foregoing reasons, it is hereby

        ORDERED that Kenda’s motion to modify the statutory injunction (ECF Nos. 31,

32) is denied.



                                                  /s/   Mark A. Barnett
                                                  Mark A. Barnett, Judge

Dated: November 8, 2019
      New York, New York




reasoning, the agency might consider whether its 15-Day Policy could be amended so
that regardless of when Commerce issues the liquidation instructions to Customs, the
instructions specify some time period before which Customs may not act on those
instructions in order to provide greater clarity to all parties and to better address some of
the concerns raised in the numerous court cases addressing the 15-Day Policy. See,
e.g., Mukand Int’l Ltd. v. United States, 30 CIT 1309, 1314–15, 452 F. Supp. 2d 1329,
1334–35 (2006).